Exhibit 10.57

HCI GROUP, INC.

2012 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AWARD CONTRACT

 

 

 

 

Dear                                     :

You have been granted a Restricted Stock award for shares of common stock of HCI
Group, Inc. (the “Company”) under the HCI Group, Inc. 2012 Omnibus Incentive
Plan (the “Plan”) with the following terms and conditions. For the purposes of
this contract “Restricted Shares” means Restricted Stock awarded pursuant to the
Plan and this contract.

 

Grant Date:    February 28, 2014 Number of Shares:    2,500 Shares Vesting
Schedule:   

Your Restricted Shares will initially be subject to a Restriction Period. The
Restriction Period will lapse and the Restricted Shares will vest as follows:

 

One-fourth of your Restricted Shares on January 15, 2015, one-fourth on January
15, 2016, one-fourth on January 15, 2017 and the remaining shares on January 15,
2018. Fractional shares will be rounded down to the nearest whole number until
the last vesting date.

 

The lapse of your Restriction Period and vesting may be suspended or delayed as
a result of a leave of absence.

Form of Issuance:    The Company will instruct its transfer agent to evidence
the Restricted Shares by electronic entry on the transfer agent’s books and to
indicate the Restriction Period (and any other restrictions the Company may
require to ensure compliance with the Securities Act and state and other
securities laws) and the risks of forfeiture within those book entries. Upon the
lapse of a Restriction Period, provided you have paid applicable withholding
taxes, the Company will instruct the transfer agent to deliver the applicable
shares, without restriction, to a brokerage account established in your name.



--------------------------------------------------------------------------------

Transferability of

Restricted Shares:

   You may not assign, sell, transfer, pledge, encumber or otherwise alienate or
hypothecate any of your Restricted Shares until they are vested. In addition, by
accepting this Award, you agree not to sell any Restricted Shares acquired under
this Award at a time when applicable laws, Company policies or any agreement
between the Company and its underwriters prohibits a sale. You will not sell
your shares except during an open trading window as described in the Company’s
Insider Trading Policy. Forfeiture    Unvested Restricted Shares will be
forfeited when your service to the Company ends. Forfeiture may also occur under
other circumstances described in the Plan. Voting and Dividends:    You may
exercise full voting rights and will receive all dividends and other
distributions paid with respect to the Restricted Shares, in each case so long
as the applicable record date occurs before you forfeit such Shares. If,
however, any such dividends or distributions are paid in Shares, such Shares
will be subject to the same risk of forfeiture, restrictions on transferability
and other terms of this Award as are the Restricted Stock with respect to which
they were paid. Dividends on unvested Restricted Shares will be treated as wages
for federal income tax purposes and will therefore be subject to federal income
tax, Social Security tax, and Medicare tax withholdings. Tax Withholding:    You
understand that you (and not the Company) will be responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated by this
Award. You shall rely solely on the determinations of your tax advisors or your
own determinations, and not on any statements or representations by the Company
or any of its agents, with regard to all such tax matters. You may be able to
alter the tax consequences of the acquisition of the Shares by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”). Such election may be filed only within thirty (30) days after the
date of this Award. You should consult with your tax advisor to determine the
tax consequences of acquiring the Shares and the advantages and disadvantages of
filing the Code Section 83(b) election. You acknowledge that it is your sole
responsibility, and not the Company’s, to file a timely election under Code
Section 83(b), even if you request the Company or its representatives make this
filing on your behalf.



--------------------------------------------------------------------------------

   To the extent that the receipt of the Restricted Stock or the vesting of the
Restricted Stock results in income to you for Federal, state or local income tax
purposes, you shall surrender to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt or vesting, as the
case may be, such number of Restricted Shares as the Company requires to meet
its withholding obligation under applicable tax laws or regulations, and if you
fail to do so, the Company has the right and authority to deduct or withhold
from other compensation payable to you an amount sufficient to satisfy its
withholding obligations. You will surrender that number of Restricted Shares
having an aggregate Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that the Company must withhold in
connection with the vesting of such Shares. Miscellaneous:   

•     This Restricted Stock Award may be amended only by written consent signed
by you and the Company, except if the amendment is not to your detriment or as
otherwise permitted by the terms of the Plan.

 

•     As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this contract and the Plan shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this contract or the Plan and any determination made by the
Committee pursuant to this contract or the Plan shall be final, binding and
conclusive.

 

•     This contract may be executed in counterparts.

This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.

BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
THAT YOU HAVE READ THIS AGREEMENT, THE PLAN AND THE PROSPECTUS DESCRIBING THE
PLAN.

 

 

 

  Paresh Patel     Chief Executive Officer     HCI Group, Inc.    